Citation Nr: 1102910	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  06-00 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hallux valgus 
deformities, metatarsal adductus, retrocalcaneal spurs, and foot 
strain.

2. Entitlement to service connection for osteoarthritis, claimed 
as bone disease.

3. Entitlement to service connection for a psychiatric disorder.

4. Entitlement to service connection for a skin disorder.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran attended a hearing before the undersigned Acting 
Veterans Law Judge at the RO in June 2008.  The Veteran and his 
Spouse testified at a formal hearing before a decision review 
officer at the RO in March 2007.  Transcripts of these hearings 
are of record.  The issues remaining on appeal were remanded for 
additional development in November 2008.  The requested 
development has been substantially completed.  Although 
additional VA treatment records were added to the record 
subsequent to the re-adjudication of the Veteran's claims in an 
April 2010 supplemental statement of the case, the Board finds 
the records are either duplicate or cumulative of evidence 
previously considered and further development is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit to the veteran are to be avoided).  

The issue of entitlement to service connection for a psychiatric 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Hallux valgus deformities, metatarsal adductus, 
retrocalcaneal spurs, and foot strain were not manifest during 
active service and are not shown to have developed as a result of 
an established event, injury, or disease during active service.

3.  Osteoarthritis was not manifest during active service, was 
not manifest within one year of service, and is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.

4.  A skin disorder was not manifest during active service and is 
not shown to have developed as a result of an established event, 
injury, or disease during active service.

5.  Bilateral hearing loss disability for VA compensation 
purposes was not manifest during active service, was not manifest 
within one year of service, and is not shown to have developed as 
a result of an established event, injury, or disease during 
active service.

6.  Tinnitus was not manifest during active service and is not 
shown to have developed as a result of an established event, 
injury, or disease during active service.




CONCLUSIONS OF LAW

1.  Hallux valgus deformities, metatarsal adductus, 
retrocalcaneal spurs, and foot strain were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2010).

2.  Osteoarthritis was not incurred in or aggravated by active 
military service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).

3.  A chronic skin disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2010).

4.  A bilateral hearing loss disability for VA compensation 
purposes was not incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred in service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).

5.  The Veteran's tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters dated 
in March 2005, May 2005, and September 2005.  Those letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist in completing his claims and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The available record includes service treatment records (STRs), 
VA treatment and examination records, private treatment records, 
Social Security Administration (SSA) records, and statements and 
hearing testimony in support of the claims.  The Veteran was 
provided copies of the January 2006 rating decision, the April 
2007 statement of the case (SOC), the Board's November 2008 
remand, and the April 2010 supplemental statement of the case 
(SSOC), which included adjudication and readjudication of the 
claims, discussion of the facts of the claims, notification of 
the bases of the decisions, and summaries of the evidence 
considered to reach the decisions.  The Veteran claims he was 
exposed to chemicals when a canister exploded during service and 
that this exposure led to health problems.  A review of the 
evidence of record includes no service treatment report of 
chemical exposure and his skin was clinically normal at the time 
of his June 1978 separation examination.  He also signed 
statements asserting that he was in good health and that his 
condition had not changed between the examination and his actual 
discharge from military service.  On a report of medical history 
associated with the separation examination the examiner wrote 
that the Veteran had no significant history.  As the available 
service treatment records contradict the Veteran's claim that he 
was exposed to chemicals in service, the Board finds his 
statements regarding this incident are not credible.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues addressed in 
this decision has been met.  38 C.F.R. § 3.159(c)(4).  The 
available medical evidence is sufficient for adequate 
determinations.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with these 
claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).  

A hearing loss disability for VA compensation purposes is defined 
by regulation and impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  

Once the requirements of 38 C.F.R. § 3.385 have been met and a 
present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to whether 
the current hearing disorder is related to service.  In 
particular, the Court has held that 38 C.F.R. § 3.385 operates to 
establish when a measured hearing loss is, or is not, a 
"disability" for which compensation may be paid, provided that 
the requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 
1988).  Even if a Veteran does not have a hearing loss disability 
for VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 158.  
The threshold for normal hearing is 0 to 20 decibels.  Id. at 
157.

Service connection can be granted for certain diseases, including 
arthritis and organic disease of the nervous system 
(sensorineural hearing loss), if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not 
included on the list of presumptive diseases a nexus between the 
disease and service may nevertheless be established on the basis 
of direct service connection.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that when a claimed 
disorder is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Foot Disorders

In this case, service treatment records show the Veteran 
complained of foot pain in August 1977.  His July 1978 separation 
examination revealed a normal clinical evaluation of the feet.  

In statements and testimony in support of his claim the Veteran 
asserted that he had foot problems related to service.  He 
testified in March 2007 that he had received private medical 
treatment for his feet a year or two after service, but that the 
records of that treatment were unavailable.  He stated he 
experienced foot pain after service and soaked his feet and used 
salve to keep the swelling down.  At his personal hearing in June 
2008 he reported that he had problems with his feet during 
service and self-treated the disorder with soaking, staying off 
his feet, and aspirin.   He stated his feet had gotten worse as 
he got older.  

VA treatment records dated in April 2005 show the Veteran 
complained of foot pain over the past year.  A November 2005 VA 
examination revealed hallux valgus deformities, metatarsal 
adductus, retrocalcaneal spurs, and foot strain without opinion 
as to etiology.  VA examination in February 2009 included 
diagnoses of mild to moderate hallux valgus deformities, mild 
metarsals adductus, moderate retrocalcaneal spurs, plantar 
fasciitis, and dystrophic nails.  The examiner noted an August 
1977 service treatment report showed the Veteran complained of 
pain in the arches, but found his present foot disorders were not 
related to service.

Based upon the evidence of record, the Board finds hallux valgus 
deformities, metatarsal adductus, retrocalcaneal spurs, and foot 
strain were not manifest during active service and are not shown 
to have developed as a result of an established event, injury, or 
disease during active service.  The February 2009 VA examiner is 
shown to have reviewed the pertinent evidence of record and to 
have found the Veteran's present foot disorders were not related 
to active service.  The examiner noted a service treatment report 
showed the Veteran had complained of foot pain, but found the 
report was unrelated to the present foot disorders.

While the appellant may sincerely believe that he has foot 
disorders as a result of service, he is not a licensed medical 
practitioner and is not competent to offer opinions on questions 
of medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  The Board notes the available record 
shows the Veteran was first treated for foot disorders many years 
after his separation from active service.  His statements that he 
had continued to experience foot pain and swelling after service 
are inconsistent with the findings of his July 1978 separation 
examination and with the opinion of the February 2009 VA examiner 
that his present foot disorders were unrelated to the complaints 
of pain noted in service.  His statements as to this matter are 
found to be not credible.  The Federal Circuit has held that the 
passage of many years between discharge from active service and 
the medical documentation of a claimed disability may be accepted 
as evidence against a claim of service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Board finds that the 
passage of many years between service and the earliest evidence 
of a foot disorder to be persuasive evidence against the 
Veteran's claim for service connection.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence is against the 
Veteran's claim.

Osteoarthritis 

Service medical records show that the Veteran complained of lower 
back pain in June 1978 after lifting a duffle bag over his head.  
The examiner noted that a physical examination revealed 
paravertebral muscle spasm with a full range of motion.  His July 
1978 separation examination revealed a normal clinical evaluation 
of the spine.  

In statements and testimony in support of his claim the Veteran 
asserted that he had osteoarthritis, claimed as a bone disease, 
related to service.  At his March 2007 personal hearing he stated 
he had pain in the back and left leg during service without 
specific injury and that he experienced intermittent problems 
since then.  He reported he first received medical care for this 
disorder in approximately 2003.

VA treatment records dated in July 2004 and October 2004 included 
diagnoses of displacement of intervertebral disc without 
stenosis.  X-ray examination reports in 2004 noted minor 
abnormalities to the cervical and lumbar spines.  No opinions as 
to etiology were provided.  VA examination in February 2009 noted 
the Veteran complained of low back pain in June 1976, but found 
his osteoarthritis was not related to active service.  

Based upon the evidence of record, the Board finds osteoarthritis 
was not manifest during active service, was not manifest within 
one year of service, and is not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  There is no indication of arthritis manifest within the 
first post-service year.  The February 2009 VA examiner is shown 
to have reviewed the pertinent evidence of record and to have 
found the Veteran's osteoarthritis was not related to active 
service.  The examiner noted a service treatment report showed 
the Veteran had complained of low back pain, but found the report 
was unrelated to the present osteoarthritis disorder.  The Board 
notes the Veteran is not competent to provide a diagnosis and 
that his statements are not indicative of continuous 
symptomatology related to this disorder since active service.  
Therefore, entitlement to service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim.

Skin Disorder

Service treatment records show the Veteran was treated for a 
shaving rash in July 1977 and for pseudofolliculitis barbae in 
August and September 1977.  A June 1978 treatment record included 
a diagnosis of tinea cruris.  A June 1978 examination revealed a 
normal clinical evaluation of the skin; however, a July 1978 
report noted mild folliculitis to the groin area and an August 
1978 physical profile record noted a temporary physical profile 
due to ingrown hairs.

The Veteran claims that he has a skin disorder including as a 
result of exposure to a chemical explosion during active service.  
He testified in March 2007 that he first received medical 
treatment for a skin disorder approximately four to five years 
earlier.  He testified in June 2008 that he had been provided 
creams for his skin disorder.  

VA treatment records dated in February 2004 noted the Veteran's 
skin was negative for any rash, lesions, acne, dry skin, itching, 
and hives.  A November 2004 report noted he had no rashes or 
bruises.  VA examination in February 2009 noted claims of 
intermittent pseudofolliculitis barbae and intermittent tinea 
cruris.  The Veteran reported he had self-treated these disorders 
during the previous 12 months with over-the-counter medications.  
Physical examination revealed scattered papules under the 
Veteran's chin, but no pustules, erythema, or edema to suggest 
pseudofolliculitis barbae.  There was some mild scarring and 
hyper-pigmented skin, but no rash.  The examiner noted that the 
claims file was reviewed and that the records included diagnoses 
of pseudofolliculitis barbae in 1977 and tinea cruris in June 
1978.  It was noted, however, that the Veteran's discharge 
examination revealed normal skin and that treatment records did 
not demonstrate these were chronic disorders.  The examiner found 
that present diagnoses of pseudofolliculitis barbae or tinea 
cruris were not warranted.  Color photographs associated with the 
examination are included in the claims file.  

Based upon the evidence of record, the Board finds a skin 
disorder was not manifest during active service and is not shown 
to have developed as a result of an established event, injury, or 
disease during active service.  As noted above, the Board has 
found that the Veteran's statements as to his claimed chemical 
exposure is not credible.  The February 2009 VA examiner is shown 
to have reviewed the pertinent evidence of record and to have 
found a present skin disorder was not related to active service.  
The Board notes the Veteran is not competent to provide a 
diagnosis and that his statements are not indicative of 
continuous symptomatology related to this disorder since active 
service.  Therefore, entitlement to service connection for a skin 
disorder must be denied.  The preponderance of the evidence is 
against the Veteran's claim.

Hearing Loss 

Service treatment records show that audiometric thresholds, in 
decibels, in June 1978 were provided as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
5
10
5
5
5



Audiometric thresholds, in decibels, in July 1978 were provided 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
12
5
15
2
LEFT
12
not 
legible
15
0
not 
legible

(The Board notes, however, that a normal hearing physical profile 
(PULHES) was provided on the July 1978 report.  The Court has 
held that the "PULHES" profile reflects the overall physical 
and psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to a 4 (medical condition or physical defect 
that is below the level of medical fitness required for retention 
in the military service).  The "P" stands for "physical 
capacity or stamina," the "U" indicates "upper extremities," 
the "L" is indicative of "lower extremities," the "H" 
reflects the condition of the "hearing and ears," the "E" is 
indicative of the "eyes," and the "S" stands for "psychiatric 
condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).)

The Veteran claims that he has a hearing loss as a result of 
noise exposure during active service.  He testified that he was 
exposed to weapons noise during training and that he experienced 
ringing in the ears after a chemical canister exploded.  

On VA authorized audiological evaluation in March 2005, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
25
30
LEFT
20
15
15
20
20

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 88 percent in the left ear.  It 
was noted that the Veteran reported a worsening hearing over the 
past 10 years and a history of service noise exposure.  

On VA authorized audiological evaluation in February 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
25
LEFT
25
25
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  The 
diagnosis was hearing within normal limits, bilaterally, in 
accordance with VA regulations.  A subsequent VA audiology 
summary report noted hearing within normal limits in service 
which had continued to be within normal limits upon examination 
in February 2009.  

Based upon the evidence of record, the Board finds a bilateral 
hearing loss was not manifest during active service, was not 
manifest within one year of service, and is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.  There is no indication of an organic 
neurologic disease related to any hearing loss manifest within 
the first post-service year.  As noted above, the Board has found 
that the Veteran's statements as to a chemical canister explosion 
is not credible.  The February 2009 VA examiner is shown to have 
reviewed the pertinent evidence of record and to have found the 
Veteran's hearing to be within normal limits for VA compensation 
purposes.  Although the March 2005 VA report noted speech 
understanding of 88 percent, the February 2009 examination 
findings and opinion of the examiner are found to be persuasive.  
The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no valid 
claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
Therefore, entitlement to service connection must be denied.  The 
preponderance of the evidence is against the Veteran's claim.  



Tinnitus

Service medical records are negative for complaint, treatment, or 
diagnosis related to tinnitus.  A July 1978 examination report 
noted a normal hearing physical profile.  Service records show 
the Veteran received M-16 Rifle Marksman and Hand Grenade Badges.

The Veteran contends that he has tinnitus that was incurred as a 
result of active service with exposure to small arms fire, heavy 
artillery, mortars and grenades.  He testified in March 2007 that 
the onset of ringing in his ears began approximately one year 
after he was exposed to a chemical canister explosion.  

VA treatment records dated in March 2005 show the Veteran 
complained of intermittent tinnitus.  A diagnosis of tinnitus was 
provided with no opinion as to etiology.  A November 2005 VA 
audiological examination report noted during which he stated that 
he first noticed tinnitus three years prior to the examination.  
The examiner found that given the late date of onset of tinnitus 
it was less likely than not that it was due to noise exposure in 
the military.  A February 2009 VA examination report noted that 
he complained of bilateral and recurrent tinnitus with an 
"insidious" onset four to five years before the examination.  
He claimed his tinnitus occurred daily and lasted about an hour.  
The examiner concluded that the Veteran's tinnitus was less 
likely due to noise exposure in the military.  

Based upon the evidence of record, the Board finds tinnitus was 
not manifest during active service and is not shown to have 
developed as a result of an established event, injury, or disease 
during active service.  As noted above, the Board has found that 
the Veteran's statements as to a chemical canister explosion is 
not credible.  The opinions of the November 2005 and February 
2009 VA examiners are persuasive  The Board notes the Veteran is 
not competent to provide a diagnosis and that his statements are 
not indicative of continuous symptomatology related to this 
disorder since active service.  Therefore, entitlement to service 
connection must be denied.  The preponderance of the evidence is 
against the Veteran's claim.  


ORDER

Entitlement to service connection for hallux valgus deformities, 
metatarsal adductus, retrocalcaneal spurs, and foot strain is 
denied.

Entitlement to service connection for osteoarthritis, claimed as 
bone disease is denied.

Entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.


REMAND

A review of the record reveals that a recently obtained VA 
treatment record dated in May 2010 includes a diagnosis of 
posttraumatic stress disorder (PTSD).  In statements and 
testimony in support of his claim the Veteran, in essence, 
asserted that he had psychiatric problems related to active 
service.  He testified in March 2007 that he had witnessed the 
death of a fellow serviceman when he was struck by an automobile 
at the end of basic training at Fort Bliss, Texas.  He testified 
in June 2008 that the serviceman's name may have been John and 
that the incident occurred just off base.  He also stated that 
another friend was struck by a vehicle during service in Germany.  

A February 2009 VA examination report included diagnoses of major 
depressive disorder, recurrent, in partial remission, and a panic 
disorder with agoraphobia.  It was noted that the Veteran 
reported he had been treated for depression for four to five 
years and that he had nightmares related to the deaths of a 
friend who was run down by a train and a second friend run down 
by a car.  He stated these events occurred during active service, 
but that he was unable to locate others who might have been able 
to corroborate these stressors.  It was noted that the Veteran 
had worked for the City of Montgomery for 20 years after his 
discharge from the military.  The examiner cited these 
considerations in finding that he could not assert with a 
reasonable degree of medical certainty (at least as likely as 
not) that the Veteran's depressive symptoms were the product of 
his military service.  

The Board notes that there is no indication that the Veteran has 
been adequately notified of the regulations pertinent to claims 
for PTSD.  The Court, in Clemons v. Shinseki, 23 Vet. App. 1 
(2009), has held that an initial claim of entitlement service 
connection for a specific psychiatric disorder should also be 
read as including other psychiatric disorder diagnoses reasonably 
raised by the symptoms described and all information obtained in 
support of the claim.  In light of the evidence of record, the 
Board finds additional development is required prior to appellate 
review.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  For records in the custody of a Federal department or 
agency, VA must make as many requests as are necessary to obtain 
any relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  In the case of records requested to 
corroborate a claimed stressful event in service, the claimant 
must provide information sufficient for the records custodian to 
conduct a search.  38 C.F.R. § 3.159(c)(2).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, established 
by medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred. . . ."  38 C.F.R. § 3.304(f) 
(effective before and after July 13, 2010).  Section 4.125(a) of 
38 C.F.R. incorporated the 4th edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) as the governing criteria for 
diagnosing PTSD.  

Effective July 13, 2010, VA regulations related to PTSD claims 
were revised to provide that if a stressor claimed by a veteran 
is related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  The 
term "fear of hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (effective from 
July 13, 2010).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court held that 
VA had adopted the 4th edition of the DSM-IV and noted that the 
major effect was that the criteria changed from an objective 
"would evoke ... in almost anyone" standard in assessing 
whether a stressor is sufficient to trigger PTSD to a subjective 
standard requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  Id. 
at 140, 141.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an 
additional VCAA notice addressing VA's 
responsibilities in obtaining information 
to assist in completing his claim for a 
psychiatric disorder to include PTSD and 
identifying his duties in obtaining 
information and evidence to substantiate 
his claim.  He should be requested to 
provide information clarifying his reported 
stressors, to include the year and 
approximate date within a 90 day range, the 
approximate location, and any available 
unit designation or other identifying 
information as to the events involving 
injuries to other servicepersons he 
witnessed during active service.  

2.  Upon the receipt of any additional 
clarifying information as to the specific 
claimed stressors the RO/AMC should take 
appropriate action to assist the Veteran in 
obtaining credible supporting evidence that 
these events actually occurred.  If the 
RO/AMC finds that efforts to obtain 
additional evidence as to these matters 
would be futile, a specific determination 
as to this matter should be provided and 
associated with the claims file.

3.  Thereafter, the Veteran should be 
scheduled for a VA examination for an 
opinion as to whether there is at least a 
50 percent probability or greater (at least 
as likely as not) that he has an acquired 
psychiatric disorder, to include PTSD, that 
was either incurred during active service 
or that developed as a result of a verified 
event during active service.  The 
examination should be conducted following 
the protocol in VA's Disability Examination 
Worksheet for Initial Evaluations for PTSD, 
revised on April 2, 2007.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete rationale 
for all opinions expressed, should be set 
forth in the examination report.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If any 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


